DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
	This Office Action is NON-FINAL.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 9 recites the limitation “the data analyzer” that lacks proper and clear antecedent basis. Appropriate correction is required.  
Claims 2-8 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 17, line 3 recites the limitation “the test and measurement instrument” that lacks clear antecedent basis. Appropriate correction is required.  
Claims 18-20 depend on claim 17 and inherit the deficiencies of claim 17.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 19, line 2 recites the limitation “the test and measurement instrument”. This limitation is indefinite as it is unclear whether it refers to claim 17, line 3 or claim 18, lines 2-3 “test and measurement instrument”. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Muthiah et al. (U.S. Publ. No. 2019/0325090 A1), hereinafter Muthiah.
Regarding claim 9, Muthiah teaches:
A method for analyzing a new device under test (Muthiah, Abstract, Figs. 1-2, paragraphs 0031, 0038 teaches new device under test), comprising: 
storing test results related to tests performed with one or more prior devices under test in a memory configured to store the test results in a database (Muthiah, Figs. 1-2, Database 108 stored in memory paragraph 0010; paragraph 0042, score determined based on comparison of data fields in expected output packet versus actual output packet.  Paragraph 0042 teaches expected output packet data from prior device under test predefined by an engineer or test device. Paragraph 0042 teaches test results stored in the database include error reference codes and error values. Paragraph 0049 provides an example in which “user may store the error values associated with the error reference code in the database” (i.e. database of test results)); 
receiving new test results about the new device under test (Muthiah, Fig. 2, paragraph 0038 “DUV/SUV 104 may be configured to … generate a set of actual output packets” for new device under test.  Paragraph 0031 teaches reporting of diagnostic information associated with the error diagnosed for DUT.  Fig. 4, block 402 teaches “generate a set of actual output packets.” Paragraph 0056 each packet comprises a set of data fields.)
through an interface connected to the new device under test (Muthiah, Fig. 2, input/output interface buses between DUV/SUV 104 and Testbench (106).  Paragraph 0038 teaches “the system 102 comprises the DUV/ SUV 104 connected to the testbench 106. The DUV/ SUV 104 may be configured to process a set of input packets to generate a set of actual output packets.” Paragraphs 0034-0035, 0045-0046 teach interfaces connected to DUV/SUV and paragraph 0046 teaches “output interface choosing at least one of the interface protocol, ports, and connections from the set of interface protocol, ports, and connections”. Paragraph 0010 teaches that the test bench includes “interconnect of such components with a Design Under Verification (DUV)”.); 
analyzing the new test results based on the stored test results stored in the memory (Muthiah, Fig. 4, paragraph 0057 “the prediction unit 202 is configured to process a set of input packets' copy for generating a set of expected output packets.” Fig. 2 shows comparison unit 204 that is part of testbench 106 and paragraph 0058 teaches “an actual output packet may be compared with an expected output packet. … The comparison unit 204 is configured to compare an actual output packet, from the set of actual output packets, with an expected output packet, from the set of expected output packets, corresponding to the actual output packet.”); and 
generating a health score for the new device under test based on the analysis (Muthiah, Fig. 3a, block 312 teaches compute a match score).  

Regarding claim 17, Muthiah teaches:
One or more non-transitory computer-readable storage media comprising instructions (Muthiah, paragraph 0024), 
which, when executed by one or more processors (Muthiah, paragraph 0024 computing device contains a processor) 
of a test and measurement system, cause the test and measurement instrument to (Muthiah, Abstract, Fig. 1-2): 
receive new test results about a new device under test (Muthiah, Fig. 2, paragraph 0038 “DUV/SUV 104 may be configured to … generate a set of actual output packets” for new device under test.  Paragraph 0031 teaches reporting of diagnostic information associated with the error diagnosed for DUT.  Fig. 4, block 402 teaches “generate a set of actual output packets.” Paragraph 0056 each packet comprises a set of data fields.)
through an interface (Muthiah, Fig. 2, input/output interface buses between DUV/SUV 104 and Testbench (106).  Paragraph 0038 teaches “the system 102 comprises the DUV/ SUV 104 connected to the testbench 106. The DUV/ SUV 104 may be configured to process a set of input packets to generate a set of actual output packets.” Paragraphs 0034-0035, 0045-0046 teach interfaces connected to DUV/SUV and paragraph 0046 teaches “output interface choosing at least one of the interface protocol, ports, and connections from the set of interface protocol, ports, and connections”. Paragraph 0010 teaches that the test bench includes “interconnect of such components with a Design Under Verification (DUV)”.); 
analyze the new results (Muthiah, Fig. 4, paragraph 0057 “the prediction unit 202 is configured to process a set of input packets' copy for generating a set of expected output packets.” Fig. 2 shows comparison unit 204 that is part of testbench 106 and paragraph 0058 teaches “an actual output packet may be compared with an expected output packet. … The comparison unit 204 is configured to compare an actual output packet, from the set of actual output packets, with an expected output packet, from the set of expected output packets, corresponding to the actual output packet.”)
based on stored test results of one or more prior devices under test stored in a memory (Muthiah, Figs. 1-2, Database 108 stored in memory paragraph 0010; paragraph 0042, score determined based on comparison of data fields in expected output packet versus actual output packet.  Paragraph 0042 teaches expected output packet data from prior device under test predefined by an engineer or test device. Paragraph 0042 teaches test results stored in the database include error reference codes and error values. Paragraph 0049 provides an example in which “user may store the error values associated with the error reference code in the database”.); and 
generate a health score for the new device under test based on the analysis (Muthiah, Fig. 3a, block 312 teaches compute a match score).  

Regarding dependent claims 10 and 18, Muthiah teaches wherein the new test results include test results of the new device under test from a test and measurement instrument (Muthiah, Figs. 1-2, Testbench 106 is a test and measurement instrument).  

Regarding dependent claims 13 and 20, Muthiah teaches wherein the new test results include simulation data (Muthiah, Fig. 2, prediction unit 202, paragraphs 0006-0007, 0022 prediction unit has simulated has simulated DUV and simulated data of expected output packet).  
 
Regarding dependent claim 14 Muthiah teaches wherein the processor is further configured to execute code to generate compliance test results (Muthiah, Fig. 3a, block 312, paragraph 0033 teaches “a match score may be computed based on the comparison of the plurality of data fields in the expected output packet and the corresponding set of data fields in the actual output packet. Further, the error associated with the actual output packet may be diagnosed based on the match score and non-matching data fields.” Compliance test results may be expected output packet.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12 and 19 are rejected under 35 U.S.C.  § 103 as being unpatentable over Muthiah et al. (U.S. Publ. No. 2019/0325090 A1), hereinafter Muthiah in view of Coyle et al. (U.S. Patent No. 6,473,871 B1), hereinafter Coyle.
Regarding claim 1, Muthiah teaches:
A test and measurement system (Muthiah, Abstract, Fig. 1-2), comprising: 
a memory configured to store a database of test results related to tests performed with one or more prior devices under test (Muthiah, Figs. 1-2, Database 108 stored in memory paragraph 0010; paragraph 0042, score determined based on comparison of data fields in expected output packet versus actual output packet.  Paragraph 0042 teaches expected output packet data from prior device under test predefined by an engineer or test device. Paragraph 0042 teaches test results stored in the database include error reference codes and error values. Paragraph 0049 provides an example in which “user may store the error values associated with the error reference code in the database” (i.e. database of test results)); 
one or more connectors to receive an input of new test results about the new device under test (Muthiah, paragraph 0020 teaches new DUV/SUV is under test. Fig. 2, paragraph 0038 teaches “DUV/SUV 104 may be configured to … generate a set of actual output packets” for new device under test.  Paragraph 0031 teaches reporting of diagnostic information associated with the error diagnosed for DUT.  Fig. 4, block 402 teaches “generate a set of actual output packets.” Paragraph 0056 each packet comprises a set of data fields.); and
a processor configured to execute code, the code to cause the processor (Muthiah, Figs. 1 and 2 teach a test bench (106) and paragraph 0010 teaches testbench includes software and hardware that contains “bus functional models (BFMs), bus monitors, memory modules, and interconnect of such components” with DUT. Paragraph 0037 teaches testbench performs data processing that PHOSITA understands may be performed by processor, CPU, controller.) to:
perform an analysis on the new test results based on the stored test results (Muthiah, Fig. 4, paragraph 0057 “the prediction unit 202 is configured to process a set of input packets' copy for generating a set of expected output packets.” Fig. 2 shows comparison unit 204 that is part of testbench 106 and paragraph 0058 teaches “an actual output packet may be compared with an expected output packet. … The comparison unit 204 is configured to compare an actual output packet, from the set of actual output packets, with an expected output packet, from the set of expected output packets, corresponding to the actual output packet.”); and 
generate a health score for the new device under test based on the analysis from the data analyzer (Muthiah, Fig. 3a, block 312 teaches compute a match score). 

Muthiah does not distinctly disclose one or more connectors configured to connect electrically to a device under test.  Coyle, in the same field of endeavor, teaches one or more connectors configured to connect electrically to a device under test (Coyle, Fig. 1, col. 4, lines 61-65 shows a bus device under test and connectors from first device 102 and second device 104 that connect to the bus lines. See further teachings of Coyle in col. 6, lines 47-67, col. 7, lines 1-24 that describes connecting electrically and testing of a physical DUT.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muthiah to incorporate the teachings of Coyle and provide for one or more connectors configured to connect electrically to a device under test.  Doing so would provide the advantage and capability that physical connectors connected electrically to a device under test allows performing  tests of the physical DUT under actual operating conditions after manufacture in the factory or in the field to assure device operation has not degraded that is less cumbersome and time consuming  (Coyle, col. 3, lines 26-39).

Regarding dependent claim 2, Muthiah teaches wherein the new test results include test results of the new device under test from a test and measurement instrument (Muthiah, Figs. 1-2, Testbench 106 is a test and measurement instrument).  

Regarding claims 3, 11, and 19, Muthiah teaches all of the features with respect to claims 2, 10 and 18, respectively, as given above. Muthiah does not distinctly disclose wherein the test and measurement instrument is a margin tester.  Coyle, in the same field of endeavor, teaches wherein the test and measurement instrument is a margin tester (Coyle, Fig. 24, Figs. 28A-28D, col. 34, lines 15-43, col. 37, lines 15-32, col. 40, lines 27-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muthiah to incorporate the teachings of Coyle and provide wherein the test and measurement instrument is a margin tester because such a margin tester optimizes bus interface design and safety margin for a particular application and predicts and avoids failure by widening margins (Coyle, col. 40, lines 5-38).

Regarding claims 4 and 12, Muthiah teaches all of the features with respect to claims 1 and 9, respectively, as given above. Muthiah does not distinctly disclose wherein the new test results include test system information.  Coyle, in the same field of endeavor, teaches  wherein the new test results include test system information (Coyle, Fig. 29, computer system is device under test, col. 41, lines 12-68, col. 42, lines 1-38, in particular “system identifier” and “report those results to a technician.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muthiah to incorporate the teachings of Coyle and provide wherein the new test results include test system information because such test system information allows designer or technician to more simply confirm device information for simplified comparison and design verification (Coyle, col. 41, lines 42-64).

Regarding dependent claim 5, Muthiah teaches wherein the new test results include simulation data (Muthiah, Fig. 2, prediction unit 202, paragraphs 0006-0007, 0022 prediction unit has simulated has simulated DUV and simulated data of expected output packet).  
 
Regarding dependent claim 6, Muthiah teaches wherein the processor is further configured to execute code to generate compliance test results (Muthiah, Fig. 3a, block 312, paragraph 0033 teaches “a match score may be computed based on the comparison of the plurality of data fields in the expected output packet and the corresponding set of data fields in the actual output packet. Further, the error associated with the actual output packet may be diagnosed based on the match score and non-matching data fields.” Compliance test results may be expected output packet.).  

Claims 7-8 are rejected under 35 U.S.C.  § 103 as being unpatentable over Muthiah et al. (U.S. Publ. No. 2019/0325090 A1), hereinafter Muthiah in view of Coyle et al. (U.S. Patent No. 6,473,871 B1), hereinafter Coyle and further in view of Asokan et al. (U.S. Patent No. 9,098,500 B1), hereinafter Asokan.
Regarding claim 7, Muthiah as modified by Coyle teaches all of the features with respect to claim 1, as given above, but does not distinctly disclose wherein the stored test results include revision data from at least one of the prior devices under test.  Asokan, in the same field of endeavor, teaches wherein the stored test results include revision data from at least one of the prior devices under test (Asokan, Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muthiah and Coyle to incorporate the teachings of Asokan and provide wherein the stored test results include revision data from at least one of the prior devices under test because such revision data allows simplified debug and verification of the design in an organized fashion to determine in which version the problem occurred so source of problem can be traced (Asokan, col. 1, lines 20-40).

Regarding claim 8, Muthiah as modified by Coyle as modified by Asokan teaches all of the limitations of claim 7, as given above and Muthiah further teaches  wherein the processor is further configured to execute code to determine suggested improvements for the new device under test based on the analysis and to output the suggested improvements with the health score (Muthiah, paragraph 0049 “the system would report diagnostic information as the ‘Reserved Channel ID Usage’ or the ‘Channel ID Outside Configured Range’ respectively.”).

Claims 15-16 are rejected under 35 U.S.C.  § 103 as being unpatentable over Muthiah et al. (U.S. Publ. No. 2019/0325090 A1), hereinafter Muthiah in view of Asokan et al. (U.S. Patent No. 9,098,500 B1), hereinafter Asokan.
Regarding claim 15, Muthiah teaches all of the features with respect to claim 9, as given above. Muthiah does not distinctly disclose wherein the stored test results include revision data from at least one of the prior devices under test.  Asokan, in the same field of endeavor, teaches wherein the stored test results include revision data from at least one of the prior devices under test (Asokan, Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muthiah to incorporate the teachings of Asokan and provide wherein the stored test results include revision data from at least one of the prior devices under test because such revision data allows simplified debug and verification of the design in an organized fashion to determine in which version the problem occurred so source of problem can be traced (Asokan, col. 1, lines 20-40).

Regarding claim 16, Muthiah as modified by Asokan teaches all of the limitations of claim 15, as given above and Muthiah further teaches  wherein the processor is further configured to execute code to determine suggested improvements for the new device under test based on the analysis and to output the suggested improvements with the health score (Muthiah, paragraph 0049 “the system would report diagnostic information as the ‘Reserved Channel ID Usage’ or the ‘Channel ID Outside Configured Range’ respectively.”).

Response to Arguments
	Applicants arguments with regards to the 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2) rejections of claims 1-8 are moot in view of the new grounds of rejection.
	With regards to the 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2) rejections of independent claims 9 and 17, these claims under Broadest Reasonable Interpretation do not clearly recite an actual physical device or circuit being tested, thus the Examiner maintains the rejection under Muthiah. Under BRI, in claims 9 and 17 the element “an interface” is interpreted as a software interface and the element in claim 17 “a test and measurement instrument” is interpreted as a software instrument system. Thus, Applicant’s arguments are not persuasive.
With regards to the 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2) rejections of independent claims, Applicant’s Remarks on page 8 argues that:
Muthiah does teach a database 108, but it is not used for storing test results to be accessed for later comparisons. … In paragraph 0042 the system stores a computed match score and predefined scores stored in the database. The scores are not test results, they are a measurement of a comparison of the actual output packets to the expected output packets.

The Examiner respectfully disagrees with Applicant’s argument given above as the limitations are taught by Muthiah as given in the mapping above. Muthiah in paragraph 0042 teaches test results stored in the database include error reference codes and error values. Paragraph 0049 provides an example in which “user may store the error values associated with the error reference code in the database”.  The error values are for each of a plurality of data fields, see paragraph 0042, 0049 and are compared to known good test results predefined by “a tester” device (0042) that are stored in the database. Thus, interpreting test results under BRI, the error values are a good test result from previous tests. Furthermore, using a memory to store a database of previous test results is well known. Thus, Applicant’s arguments are not persuasive.
	For at least the reasoning provided above, the independent claims remain rejected.
	With regard to dependent Claims 3-4, 11-12 and 19, the Remarks on page 9 argue that “Coyle does not include a database configured to store test results, nor does Coyle disclose comparing test results to a database of test results.”  The Examiner respectfully disagrees with this argument because the Examiner relies on Muthiah and not Coyle to teach these limitations as given in the claim mapping above.  Applicant’s representative further argues that “Coyle does not teach a test and measurement system having one or more connectors.” The Examiner respectfully disagrees with this argument as the new claim mappings above show that Coyle teaches one or more connectors configured to connect electrically to a device under test.  Therefore, Claims 3-4, 11-12 and 19 remain rejected using at least the reasoning provided above in this Office Action.  
	With regards to dependent Claims 7-8 and 15-16, Applicants’ representative on page 9 argues that “Asokan does not show, teach, or suggest storing test results as claimed in claims 1 and 9.”  The Examiner respectfully disagrees with this argument because the Examiner relies on Muthiah and not Asokan to teach these limitations as given in the claim mapping above.  Thus, the rejections of Claims 7-8 and 15-16 are maintained.

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kuroda et al. (U.S. Patent No. 11,349,311 B2) teaches a voltage stability monitoring device and a method capable of obtaining information of voltage stability that can be served to practical use within a range of assumed conditions during a predetermined monitoring period. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114